Citation Nr: 1500457	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to major depressive disorder, or as due to exposure to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which, in part, denied service connection for hypertension to include as secondary to a service-connected disability. 

Jurisdiction in this matter was transferred to the RO in Houston, Texas.

The Veteran's files are located in the Virtual VA and Veterans Benefits Management System (VBMS) electronic systems.  Future consideration of this appeal must include consideration of the electronic records files. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2012 Board decision, the claim for service connection for hypertension was denied.  In a February 2014 Joint Motion for Remand, the Court of Appeals for Veterans' Claims remanded the appeal in order for an adequate examination to be obtained regarding the etiology of the Veteran's hypertension.

The Board remanded the claim in July 2014 for a VA examination addressing the etiology of the Veteran's hypertension.  This examination was conducted in September 2014.  However, the question of whether the Veteran's  hypertension was caused by his exposure to herbicide was not addressed.  It was noted that hypertension is not on the presumptive list, but there was no recorded response to the question of direct etiology.

As currently drafted, the September 2014 VA examiner's report provides no opinion as to whether the Veteran's hypertension was caused by or due to his exposure to herbicide in service.  

The Board therefore concludes that the examination is not adequate for adjudication purposes.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran and ask that he identify all updated treatment records from health care providers who have treated him for his hypertension.

The Veteran should also be notified that he may submit any other medical evidence or treatment records to support this claim.

2.  Obtain an additional VA opinion addressing the following, (this can be way of addendum opinion, or an opinion from a new examiner):

Whether the Veteran's hypertension is at least as likely as not due to or related to exposure to herbicides.

In providing the opinion as to whether the Veteran's hypertension is due to or is related to exposure to herbicides, the examiner must note their review of the following:  

National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  

3.  Readjudicate the claim, to include evaluation of whether the opinion obtained is sufficient for rating purposes.  To the extent the matter is not resolved to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


